DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Abstract exceeds more than 150 word (153 words).
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
Block 1140 indicated in FIG. 11 is missing in paragraph [0054] 
Typo, spellcheck and replace “accessors” with assessors in paragraph [0073], line 5
In FIG. 2 Block 240 is shown as (Airport), which is missing in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG). According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim 
With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity - fundamental economic principles or
practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.


Applicant’s claims are directed toward the abstract ideas of determining a location, duration, direction and a ratio of common to different direction of travel for the trip etc., which comprises mental processes.

Claim 1:
Step 1- The Statutory Categories: A process, Machine, manufacture, or composition of matter:
“A method of determining usage of a vehicle, comprising: 
periodically determining a location of the vehicle during a trip while an ignition of the vehicle remains on; 
determining that a duration of the trip is at least a threshold duration; 
determining a direction of travel for segments between consecutive locations during the trip; 
determining a ratio of a most common direction of travel for the trip to at least a different direction of travel for the trip; and 
determining that the vehicle has been used for commercial purposes in response to the ratio being less than a threshold ratio.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, all limitations of the claim are an abstract idea; it is a mental process.
The claim limitations as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, the identifying and comparing steps, under the broadest reasonable interpretation, cover a process that is practically performed in the human mind.  
For example, a person can reasonably determine or observe or evaluate in their mind where the location is when the ignition is turned on. Thus, each of the limitations in the claim recite a mental process. 
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements that integrate the Judicial Exception into a Practical Application.
The claim is ineligible.
Step 2B:  Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?  There are no additional elements, hence the claim is ineligible.

Claim 2: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 1, wherein determining the ratio comprises determining a percentage of segments for each of a plurality of directional ranges.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim are an abstract idea; it is a mental process.
The claim limitation as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, the identifying and comparing steps, under the broadest reasonable interpretation, cover a process that is practically performed in the human mind.  

For example, a person can reasonably determine or observe or evaluate in their mind ratio of segments in the direction of travel ranges by frequency of travel familiarity to the regions road, byways freeways, observing maps or routes being displayed on the LCD screen. Thus, the claim recite a mental process. 

Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception? There are no additional elements, hence the claim is ineligible.

Claim 3: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 2, wherein the plurality of directional ranges are four directional quadrants.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim are an abstract idea; it is a mental process.
The claim limitation as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, the identifying and comparing steps, under the broadest reasonable interpretation, cover a process that is practically performed in the human mind.  

For example, a person can reasonably determine or observe or evaluate in their mind direction of travel i.e. N, S, E W or NW NE SW SE with the sense of direction one is heading or traveling towards. Thus, the claim recite a mental process. 

Step 2A – Prong2: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application.
The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements, hence the claim is ineligible.

Claim 4: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 2, wherein the different direction of travel is a second most common direction of travel or a least most common direction of travel.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitations as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, the identifying and comparing steps, under the broadest reasonable interpretation, cover a process that is practically performed in the human mind.  

For example, a person can reasonably determine or observe or evaluate in their mind most or least direction of travel just by the sense of direction one is heading or traveling towards, based on regional familiarity and frequency. Thus, claim recite a mental process. 
Step 2A – Prong2: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application.
Step 2B: (Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?)
There are no additional elements, hence the claim is ineligible.

Claim 5: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 1, wherein the threshold duration is at least 1 hour.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.

For example, a person can reasonably determine or observe or evaluate in their mind duration travel simply knowing the amount of distance to travel for a given destination etc., based on regional familiarity and frequency. 
Thus, the limitation in the claim recites a mental process.           
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements, hence the claim is ineligible.

Claim 6: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 5, wherein the threshold duration is 2 hours.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed by in mind. 
For example any ride hailing, sharing or carpooling service such as UBER LYFT TAXI etc. would obviously have the meter on during the trip and that would use a simple clock to determine duration of time and any human being can also do this as a mental process by observing the clock while traveling.
Thus, the limitation in the claim recites a mental process.           
Step 2A – Prong2: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
There are no additional elements in the claim that would integrate judicial exception into practical application.
The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements, hence the claim is ineligible.

Claim 7: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 1, further comprising determining an average speed of the trip, wherein determining that the vehicle has been used for commercial purposes is also in response to determining that the average speed is less than a threshold speed.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitations as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim elements precludes the step from practically being performed by in mind. 
For example, a person can reasonably determine or observe or evaluate in their mind whether they using the vehicle for business or personal usage based on the destination or needs; speed can be easily monitored simply looking the vehicle speed in the display versus the posted (threshold) speed of the regional road network etc.  Average speed, speed, driver driving habits are recorded, stored by the processor in the memory as well of the ride sharing services.
Thus, the limitation in the claim recites a mental process.           
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?

The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
“The method of claim 1, further comprising determining an average speed of the trip, wherein determining that the vehicle has been used for commercial purposes is also in response to determining that the average speed is less than a threshold speed.”
There are no additional elements, hence the claim is ineligible.

Claim 8: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 6, wherein the threshold speed is between 20 and 30 miles per hour.” 
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed by in mind.
For example, a person can reasonably determine or observe or evaluate in their mind whether speed the posted (threshold) speed of the regional road network etc. by being cognizant ,  keeping an eye on the posted speed limits. Driving behavior are recorded, stored by the processor, memory devices as well of the ride sharing services.
Thus, the limitation in the claim recites a mental process.        

Step 2A – Prong2 Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?

The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements, hence the claim is ineligible.

Claim 9: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 6, wherein the threshold speed is based on an average driving speed in a region including the locations.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed by in mind.
For example, a person can reasonably determine or observe or evaluate in their mind average speed based on the traffic flow, road conditions and  posted (threshold) speed of the regional road network etc. by being cognizant,  keeping an eye, or vigilant. Driving behavior are recorded, stored by the processor, memory devices as well of the ride sharing services.
Thus, the limitation in the claim recites a mental process.        
Step 2A – Prong2 Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application.
The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements, hence the claim is ineligible.

Claim 10: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 1, further comprising:
determining that the locations include at least one location within an airport zone;
determining a number of trips including the at least one location within the airport zone within a time period, wherein determining that the vehicle has been used for commercial purposes is in response to determining that a rate of trips including the at least one location within the airport zone is greater than a threshold rate.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed by in mind.
For example, a person can reasonably determine or observe or evaluate in their mind the location, zone area or terminal of the airport by being cognizant and having good sense of memory. Frequency would most part would determine the commercial usage and  historical experience of travel or data provided can easily determine, if the demand is exceeding the threshold based on events , long weekend or holiday or day to day travel. Driving behavior are recorded, stored by the processor, memory devices as well of the ride sharing services.
Thus, the limitation in the claim recites a mental process.        
Step 2A – Prong2: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?

The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements, hence the claim is ineligible.
 
Claim 11: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method of claim 1, further comprising:
determining a number of trips ending with the ignition off for each day;
determining a number of high-frequency days with a number of trips greater than a threshold number of trips;
determining a ratio of high-frequency days to days with any trips,
wherein determining that the vehicle has been used for commercial purposes is in response to determining that the ratio of high frequency days to days with any trips is greater than a threshold number of days.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed by in mind.
For example, a person can reasonably determine or observe or evaluate in their mind the ratio or threshold of frequency of travel, by knowing the location or destination , zone, area by the direction of travel by being cognizant and having good sense of driving. Frequency for most part would determine the commercial usage, and historical experience of travel or data provided can easily determine, if the demand is exceeding the threshold based on events, long weekend or holiday or day to day travel or trips 
Thus, the limitation in the claim recites a mental process.        
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application.
The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements, hence the claim is ineligible.

Claims 12 and 20 recites a system claim having limitations substantially similar to Claim 1.
Claim 12: “An apparatus for determining usage of a vehicle, comprising:
a memory; and at least one processor coupled to the memory and configured to:”
Claim 20: “A non-transitory computer-readable medium storing computer executable code to determine usage of a vehicle, comprising code to:”
When compared the only differences between claim 1, 12 and 20 are; latter having memory, processor and non-transitory computer-readable medium (memory device or Random Access Memory (RAM)), which are machine or device 
That is, other than reciting “a memory; and “at least one processor” and “non-transitory computer-readable medium” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a memory; and at least one processor” and “non-transitory computer-readable medium” language, the claim encompasses a person looking at data collected, processed, stored and forming a simple judgement.  The mere nominal recitation of by a memory, processor or code does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.


Claims 18 and 19 recites a system claim having limitations substantially similar to Claims 10 and 11 respectively.
Claims 18 and 19: “The apparatus of claim 12, wherein the al least one processor is configured to:”
When compared the only differences between claim 10-11 and 18-19 is; latter having processor, which are machine or device.
That is, other than reciting “at least one processor” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “at least one processor”, the claim encompasses a person looking at data collected, processed and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.
Thus, since the above claims are : (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter. 
Thus above claims are ineligible.

Claims 13, 14, 15 16 and 17 recites a system claims having limitations substantially similar to method claims 5-6, 2, 3, 7 and 8, therefore they are rejected for the same reasons as claim 5-6, 2, 3, 7 and 8 above under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under Hiyama (USPUB 20160034845) in view of Hunt (USPUB 20130164715)
Concerning Claim1, Hiyama teaches the following elements, 
determining that a duration of the trip is at least a threshold duration; 
Paragraph [0087]: “…, can perform the selection process based on a time and/or distance score, such as described in FIG. 5C. In one example, FIG. 5C can correspond to step 532 of FIG. 5A. …, …, and a third predicted score in which the first rider and the respective rider would travel together for at least a duration of the shared transport service or at least a duration of time. …, for a possible travel sequence to be included in the set of possible travel sequences for each candidate driver, the savings ratio would each have to satisfy a first condition ( e.g., be greater than a savings ratio threshold).” Also refer to (Para. [0085]; FIG. 5B).)
determining a direction of travel for segments between consecutive locations during the trip; 
Paragraph [0029]:”Referring back to FIG. 1, the system 100 can receive, via the client device interface 120, a transport request 183 for transport service from a first user operating a first client device 180-1. …, For example, the client application 181 operating on the first client device 180-1 can receive (e.g., periodically) the current location of the first client device 180-1 using one or more geo-aware resources (e.g., global positioning system (GPS) receiver). Depending on implementation, the transport request 183 can also include a destination location of the first user”; “[0078] According to an example, a first filtering operation can include, from the set of candidate drivers, determining the distance (or ETA) that each candidate driver in the set would travel to pick up both Caleb and the currently assigned respective rider, and then comparing the distance or ETA that each candidate driver would travel to a threshold distance or ETA. …, In one example, the second filtering operation can include performing dot product operations using vectors corresponding to the direction of travel for providing transport for the currently assigned respective rider and for providing transport for Caleb for the set of candidate drivers (or from a sub-set of candidate drivers if the second filtering operation is performed after the first filtering operation). As part of the second filtering operation, the filter component 116 can select those candidate drivers that are the best candidate drivers based on the direction of travel (e.g., the top X number of candidate drivers or the top Y %).”)

determining a ratio of a most common direction of travel for the trip to at least a different direction of travel for the trip; and
Paragraphs:” [0044] Similarly , FIG. 2B illustrates another example of computed distances for one particular possible travel sequence for the driver, except in this example, in contrast to FIG. 2A, the locations of the first and second destination locations have switched. FIG. 2B illustrates that while DoT can be the same, DS1 and DS2 are different as a result of the different destination locations. Similarly, D1 and D2 are different in FIG. 2B as compared to FIG. 2A.”; “[0045)…, such as shown in FIGS. 2A and 2B, the distances between points are illustrated by direct point-to-point measurements …,. However, in other examples, the distances (e.g., D1, D2, DoT, DS, DS2) can be determined using an estimated travel route based on route information 161 provided from the distance/route determine 160. The distance/route determine 160 can use map information 171, for example, from a map database 170 (as well as other information…”; “[0046] Referring back to FIG. 2A, the distances measured by the score compute 118 are dependent on the order in which the driver travels to the locations. For example, in FIG. 2A, the distances are computed in the following order: Pick1 to Pick2 to Dest2 to Dest1 (e.g., referred to as a first possible travel sequence or order). ..., can also compute the distances (D1, D2, DoT, DS1, DS2) in another order: Pick1 to Pick2 to Dest1 to Dest2…,. These possible travel sequences, in this example, can be based on the assumption that the driver is designated to pick up the first user before picking up the second user. Alternatively, these possible travel sequences can be based on the assumption that the driver has already picked up the first user,”). Also refer to (Para. [0041-0043][0047-0048]; FIG. 2B).                                                                  
 
determining that the vehicle has been used for commercial purposes in response to the ratio being less than a threshold ratio. 
(Paragraphs: [0012] “The system can determine whether the driver is to be selected to provide transport service for the second user by determining scores for possible travel sequences or orders for that driver. …, can determine the scores (e.g., distance scores) by performing a plurality of distance computations based on a first pickup location of the first user, a second pickup location of the second user, a first destination location of the first user, and a second destination location of the second user...”; “[0013] The system can use the computed scores to determine if the second user satisfies one or more conditions. For example, the satisfaction of a first condition can represent that pairing the first and second users together for ridesharing may be preferable (or efficient), e.g., as the total distance traveled by the driver would be less than (or less than or equal to) the sum of the distances of the respective transport services if traveled separately. In another example, the first condition can use the computed distance information and compare it to another ratio or threshold, as opposed to a ratio of one….”; “[0049] Based on the selected order (e.g., the first possible travel sequence from Pick1 to Pick2 to Dest2 to Dest1 or the second possible travel sequence from Pick1 to Pick2 to Dest1 to Dest2), the score compute 118 can 118 can determine whether a first user value, which is a ratio of (i) a sharing distance (DS1) in which the first user would travel as a result of sharing the transport service, to (ii) the first distance (D1), is greater than a threshold value. Similarly,  the score compute 118 can determine whether a second user value, which is a ratio of (i) a sharing distance (DS2) in which the second user would travel as a result of sharing the transport service, to (ii) the second distance (D2), is greater than the threshold value.;” “[0050]…, for each user, the “The individual passenger cost for the first user can be represented as a ratio or first user value: DS1/D1(Eq. 2) while the individual passenger cost for the second user can be represented as a ratio or second user value: DS2/D2 (Eq. 3). According to an example, if any of the first user value or the second user value is greater than a threshold (or in another example, greater than or equal to the threshold), such as a value 1.3, 1.5, 1.7, etc., the score compute 118 can determine that one of the users (or both) would be too inconvenienced, and thus, can determine that the second user should not be provided transport by the driver. …;”  “[0051] On the other hand, if both the first user value and the second user value are less than or equal to the threshold (or in the other example, less than the threshold), …, The dispatch 110 can instruct (either incrementally or at once) the driver to travel to the pickup and destination locations in the specified order (e.g., the first order of travel from Pick1 to Pick2 to Dest2 to Dest1)…,”) See Also Figure. 2A and 2B
Hiyama does not specifically teach the following: 
periodically determining a location of the vehicle during a trip while an ignition of the vehicle remains on. 
However Hunt teaches:
periodically determining a location of the vehicle during a trip while an ignition of the vehicle remains on; 
“Paragraphs: ([0056] FIG. 6 schematically illustrates a vehicle 22a that includes a GPS unit 44 configured to collect GPS data that can be used to determine…, …, a plurality of metrics for use in determining Vehicle 22a, such as a bus or a truck (or automobile, or…,) includes GPS unit 44 coupled with the GPS unit will be coupled with the ignition switch, such that it is assumed that when the ignition switch is on, the engine of the vehicle is actually running, and the GPS unit will be activated. …,” [0058] FIG. 7 is a flow chart showing method steps implemented in one exemplary embodiment when GPS data are used to calculate a plurality of metrics used to determine th1e driver's performance ranking. In a block 46, the vehicle ignition is switched on (and it is assumed that the engine is running), thereby powering on the GPS unit. In a block 48, the GPS unit; collects GPS data (information corresponding both to a particular point in time and a specific geographical position that the vehicle occupies at that specific point in time). In a block 50, the GPS data are transmitted to a remote computing device. …,. In a block 52, the remote computing device uses the GPS data to calculate an idle time metric. Because the GPS unit is only on when the ignition switch is on and the engine of the vehicle is assumed to be running, an assumption can be made that the idle time equals the accumulated time that the GPS unit is on, but the vehicle is not changing position.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama to include “periodically determining a location of the vehicle during a trip while an ignition of the vehicle remains on” as taught by Hunt. 
The motivation is to monitor driving behavior of the driver, route or path, vehicle is being used for commercial purpose and to send alerts related to carpooling or upcoming hazardous conditions.

Claim 2 and 4 are rejected under Hiyama in view of hunt, and further in view of Cao (USPUB 20160364812):
Concerning Claim 2, Hiyama in view of Hunt does not specifically teach: 
wherein determining the ratio comprises determining a percentage of segments for each of a plurality of directional ranges.
However, Cao teaches:
wherein determining the ratio comprises determining a percentage of segments for each of a plurality of directional ranges; 
(Paragraph: [0046] “A transportation environment is shown in FIG. 1A where the system can transport people as well as goods/services. People can be riders, while goods may be items/packages consigned (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off Appropriate vehicles are selected that carry passengers with vacancies and have routes such that each route contains the starting point of the optimal route and coincides with every point in the optimal route until the end point of the route, …,”), 
Ratio can be derived by optimal route union between multiple pick- up’s and drop-off’s by matching segments or sub-segments, along different points of travel (which infers to directional ranges or direction of headings). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama in view of Hunt to include wherein determining the ratio comprises determining a percentage of segments for each of a plurality of directional ranges, as taught by Cao. The motivation is to maximize carpooling capacity to meet or exceed customer satisfaction and cost.

Concerning Claim 4, Hiyama in view of Hunt does not specifically teach:
 wherein the different direction of travel is a second most common direction of travel or a least most common direction of travel.
However Cao teaches: wherein the different direction of travel is a second most common direction of travel or a least most common direction of travel.
Paragraph: [0088] “One example of a ride-sharing service is Uber or Lyft, where pickups are made on demand and drivers arrive within minutes. The drive can also be scheduled in advance to facilitate group events. As shown in FIGS. 2C-2D, the Uber app will show the rider approximately how far away the closest driver is so the rider can request his/her pickup at a time that fits his/her schedule. The fare is calculated based on distance and time. For Uber, a typical driver cycle after pick-up: 1) drive passenger the searching process by finding riders who travel the same or nearly the same route. In one embodiment this is accomplished by comparing the route nodes and vertices of one rider to those of another rider route to find compatible riders. For example, a first rider route having ten road segments is compared to a second subscriber route having nine road segments. Upon comparison of these two routes it is found that eight of the segments are common in this example, the second subscriber would be added to the list of potential subscribers to be sent to the subscriber seeking a carpooler. In one embodiment, the percentage of nodes that are in common with the subscriber's route may be a parameter taken into account when compiling the list of potential ride sharers. For example, a first rider may be willing to accept a list of riders that have routes with eight of ten matching segments but a second rider may only accept a list of ride sharers having all ten matching nodes. After a list is generated containing riders with the same or similar routes, the system may next compare the preferences of the subscribers to generate the list to be sent to a particular subscriber…,.” 
Based on the first rider route, other riders route segments matching nodes are compared with the same (most travelled route segment or direction)  or similar route  (infers to different direction since some riders have to travel segment or segments in different direction for carpooling resources coordination) without inconveniencing the first or the other riders schedule.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama and Hunt to include “wherein the different direction of travel is a second most common direction of travel or a least most common direction of travel”, as taught by Cao. The motivation is to allocate car pooling resources based on most or least common direction of travel segments with customer consent, without inconveniencing their schedule and ETA. 


Claim 3 is rejected under Hiyama in view of Hunt, and further in view of Cao:
As per the Claim 3, the combination of Hiyama, Hunt, and Cao teaches claim 2. 
However, Hiyama further teaches:
wherein the plurality of directional ranges are four directional quadrants. 
(Paragraphs: (“[0041] FIGS. 2A and 2B, for example, illustrate four points that represent coordinates (e.g., a latitude and a longitude) associated with the first user and the second user-the first pickup location (Pick1 ), the second pickup location (Pick2), the first destination location (Dest1 ), and the second destination location (Dest2). …,”; “[0098] FIG. 7 is a block diagram that illustrates a mobile computing device …, The computing device 700 includes a processor 710 , memory resources 720, a display device 730 (e.g., such as a touch-sensitive display device), one or more com-munication sub-systems 740 (including wireless communication sub-systems), input mechanisms 750 (e.g., an input mechanism can include or be part of the touch sensitive display device), and one or more location detection mechanisms (e.g., GPS component) 770. In one example, at least one of the communication sub-systems 740 sends and receives cellular data over data channels and voice channels.”)

Examiner Notes: The Global Positioning System (GPS) is a navigation system using satellites, a receiver, and algorithms to synchronize location, velocity and time data for air, sea, and land travel. Latitude and Longitude are the units that represent the coordinates at geographic coordinate system. To make a search, use the name of a place, city, state, or address, or click the location on the map to find lat long coordinates.
When outlining the coordinates of a location, the line of latitude is always given first followed by the line of longitude. Therefore, the coordinates of this location will be: 10°N latitude, 70°W longitude. The line of latitude is read as 41 degrees (41°), 24 minutes (24′), 12.2 seconds (12.2”) north.
One having ordinary skill in the art would use the combination of Hiyama, Hunt and Cao; the motivation would be to locate carpooling vehicle direction (N S E W) accurately based on GPS Latitude and longitude coordinates to communicate & allocate car pooling resources. 

Claim 5 and 6 are rejected under Hiyama in view of Hunt, and further in view of Bender (USPUB 20200164891):
Concerning claim 5, Hiyama in view of Hunt does not specifically teach:
wherein the threshold duration is at least 1 hour.
wherein the threshold duration is at least 1 hour,
“ Paragraph: [0030]…, Such a driver safety record can include data of a driver's ability to drive safe under a variety of different classifications of driving environments, including, e.g. vehicle type classification, last activity classification (the last activity of a driver user prior to a trip), a roadway classification, e.g. city, highway, suburban, or rural, a time of day classification, e.g. daytime or night time, a weather classification, e.g. sunny, rainy, snowy, and a length of trip classification, e.g. first 20 minutes of a trip, minutes 20-60 of a trip,. …,. The length of trip classification can be regarded to be an elapsed time of trip classification. User’s area 2121 can include trip data of users such as trip data indicating driver performance on trips when a user acted as a driver. …,”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama in view of Hunt to include “wherein the threshold duration is at least 1 hour”, as taught by Bender. The motivation is to coordinate carpooling capacity and maximize driver resources with safe driving.

Concerning claim 6, Hiyama in view of Hunt does not specifically teach: 
wherein the threshold duration is 2 hours.
However, Bender teaches: wherein the threshold duration is 2 hours, 
Paragraph: “[0030] …, minutes 60-120 of a trip, and so on…,”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama in view of Hunt to include “wherein the threshold duration is at least 1 hour”, as taught by Bender. The motivation is to coordinate carpooling capacity and maximize driver resources with safe driving.

Claim 7 is rejected under Hiyama in view of Hunt, and further in view of Mazzola (USPUB 20180286236):
Concerning Claim 7, Hiyama in view of Hunt does not specifically teach:
 	further comprising determining an average speed of the trip, wherein determining that the vehicle has been used for commercial purposes is also in response to determining that the average speed is less than a threshold speed.
However, Mazzola teaches: further comprising determining an average speed of the trip, wherein determining that the vehicle has been used for commercial purposes is also in response to determining that the average speed is less than a threshold speed, 
(Paragraphs: [0065] “During a process 521, a vehicle speed may be determined based on sensor data and/or location data…,. In some examples, location data is tracked over time to calculate an average speed.”; “[0066) During a process 522, vehicle speed relative to average traffic speed and/or posted speed limit may be determined. An average traffic speed may be determined based on sensor data and/or traffic data. ...,. In some examples, the posted speed limit may be determined based on the location data and reference to a database including posted speed limits along a first direction of travel. The first direction of travel may be made based on location and/or sensor data. Based on a comparison of vehicle speed to average traffic speed and/or posted speed limit, it may be determined that the vehicle speed is relatively low. In some examples, when a first user device's speed (corresponding to a vehicle speed) is relatively low compared to the average traffic speed and/or posted speed limit, for example, at 50% or less , it may be a strong factor indicating that a vehicle and/or vehicle operator is driving slowly to search for a parking space.”)
Where posted speed limit can be the threshold speed based on the average traffic speed or both and threshold can be a numeric range as well. It is also factor dependent based on direction of travel (region or location or travel or path) and driver driving habits, road/traffic conditions etc.; also to find out if the vehicle is being used for commercial purpose or not based on the average speed being less the threshold based on the location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama and Hunt to include further comprising determining an average speed of the trip, wherein determining that the vehicle has been used for commercial purposes is also in response to determining that the average speed is less than a threshold speed, as taught by Mazzola.


Claim 8 rejected based on 103 as being unpatentable over Hiyama, Hunt and Bender as applied to claim 6 above, further in view of Kowal (USPUB 20200062274):
Concerning claim 8, Hiyama in view of Hunt and further in view of Bender does not specifically teach: 
wherein the threshold speed is between 20 and 30 miles per hour, 
However, Kowal teaches: wherein the threshold speed is between 20 and 30 miles per hour,
(Paragraph: [0139] “The DPU 170 or smartphone 110 may further be configured to determine a speeding relativity factor. The database 176 of the DPU 170 may be preconfigured to store a speed benchmark for each road segment. ...,. In another embodiment, the road segments for speed may be determined based on posted speed limits or measured clustered driving patterns. …, TABLE 13 Benchmark Speeding Threshold Road Segment Benchmark Highway 75 mph Urban 25 mph Other 45 mph etc.”; [0140] After receiving the telematics data, the DPU 170 may be configured to calculate the proportion of miles driven 20 mph over the speed benchmark, 10 to 20 mph over the speed benchmark, 1 to 10 mph over the speed benchmark and 0 mph over the speed benchmark for each of the types of road segment. …, an example for highway segments is shown in Table 14, below. While the table below only shows weights for speed above the speed benchmark, it may also include weights for speeds below the speed benchmark.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama and Hunt further in view of Bender to include “wherein the threshold speed is between 20 and 30 miles per hour”, as taught by Kowal. 
The motivation is to detect if the vehicle is being for commercial or personal purpose and it is determined based on the location, idle time and duration of low speed, to save cost and better utilization of carpooling vehicles.



Claim 9 is rejected based on 103 as being unpatentable over Hiyama, Hunt and Bender as applied to Claim 6 above, further in view of Mazzola:
Concerning claim 9, Hiyama in view of Hunt and further in view of Bender does not specifically teach: 
wherein the threshold speed is based on an average driving speed in a region including the locations, 
However, Mazzola teaches:
wherein the threshold speed is based on an average driving speed in a region including the locations, 
(“[0007]…According to yet another embodiment, the determination to provide a user-selectable message on the first user device is further based on a vehicle speed relative to an average traffic speed and a posted speed limit, the posted speed limit corresponding with a speed limit on a direction of travel of the first user device.”;
(“[0064) In some embodiments, the determination may be made based on one or more factors. In some examples, the factors are associated with vehicular movement. In some examples, the factors include a vehicle speed, a vehicle speed relative to an average traffic speed and/or posted speed limit, frequency of braking, frequency of turning, proximity to a destination, and/or the like and/or combinations thereof. In some examples, each of the factors is assigned a value, and when a sum of the factors exceeds a threshold, it is determined that a user-selectable message should be pro- vided to the first user device. The value may be equivalent to a weighted sum of each of the factors, with each of the factors being accorded a lower or higher weight depending on whether they are factors that are more likely to indicate that a vehicle operator and/or vehicle are searching for parking. In some examples, the threshold may be a numeric range, such as 1-100, and the threshold may be 85.”)  
Where posted speed limit can be the threshold speed based on the average traffic speed or both and threshold can be a numeric range as well. It is also factor dependent based on direction of travel (region or location or travel or path) and driver driving habits, road/traffic conditions etc.


Claim 10 is rejected under Hiyama in view of Hunt and further in view of Zhao (USPUB 20180121847):
Regarding Claim 10, Hiyama in view of Hunt does not specifically teach, 
determining that the locations include at least one location within an airport zone; determining a number of trips including the at least one location within the airport zone
within a time period, 
wherein determining that the vehicle has been used for commercial purposes is in response to determining that a rate of trips including the at least one location within the airport zone is greater than a threshold rate.
However, Zhao teaches the following elements:
determining that the locations include at least one location within an airport zone;
(Paragraph: “[0030] the allocation module 320 displays instructions and information to the driver regarding passengers. In one embodiment, the allocation module 320 presents two types of messages to the driver: pre-selection instructions and passenger allocations. A pre-selection instruction tells the driver to leave the waiting lot 110 and proceed towards the terminal 120 (or other designated pickup zone), but does not identify a particular passenger to pick up. In contrast, a passenger allocation identifies one or more specific passengers to pick up. …”
determining a number of trips including the at least one location within the airport zone within a time period, 
(Paragraph: “[0038] FIG. 5 illustrates one embodiment of a matching server 240. In the embodiment shown, the matching server 240 includes a demand prediction module 510, a pre- selection module 520, a ride allocation module 530, a driver list 540, driver profiles 550, and user profiles 560. Other embodiments predicts the demand periodically, and the period may be defined in various embodiments at the discretion of the implementer, for example once a minute, once every five minutes, etc. Each prediction estimates the number of rides that will be requested in the next N minutes, where N is the typical number of minutes it takes to drive from the waiting lot 120 to the airport terminal 110. Alternatively, N is variable and set to the current predicted drive time to the airport terminal 110 (e.g., based on traffic data received from an external data source 230). In this way, the demand prediction can be tailored to the specific geographic layout and current conditions of the airport. One of skill in the art will recognize that other time windows may be used (e.g., a period in the range of three to five minutes that is set empirically to optimize performance for a given airport).”)

wherein determining that the vehicle has been used for commercial purposes is in response to determining that a rate of trips including the at least one location within the airport zone is greater than a threshold rate;
(Paragraph: “[0040] Regardless of the precise time window used, there are many sources of data that may be used to predict demand. In one embodiment, the demand prediction module 510 predicts demand based on historical demand in similar time periods. Time periods are considered similar if the statistical variation in demand for several such periods is below a threshold. For example, if the average demand on any weekday between 4:00 PM and 5:00 PM is three with a standard deviation of0.1, all weekdays between those times might be considered similar. Conversely, if a statistical change in demand is noted between those times on a Friday relative to other weekdays, then Fridays would not be considered similar to other weekdays. Factors that can influence periodic demand for any given airport include: day, time, month, season, proximity to public holidays, other regular events (e.g., Super bowl weekend), etc. Non-periodic events can also influence demand. For example, if a transit service from the airport is shut down for scheduled main-tenance…”; “[0058] FIG. 7 illustrates a method 700 for pre-selecting drivers, according to one embodiment. In the embodiment shown in FIG. 7…,. The predicted demand is an estimate of the number of rides that will be requested in the next time period. As described previously, the estimate is based on one or more of: historical demand for similar time periods, flight data, recent instances of a user opening a ride request app, user calendars, user location data, the typical time it takes a user to get from the gate to the pickup point at an airport, recent instances of users turning on phones, and the like. An example method for predicting 710 demand is discussed below, with reference to FIG. 8.”; “[0059] Referring again to FIG. 7, the pre-selection module 520 accounts 720 for drivers that were already pre-selected and are still available to meet demand. In one embodiment, the pre-selection module 520 uses driver location data to determine the number of pre-selected drivers that are en route to the terminal. Drivers en route who have already been assigned one or more passengers are subtracted, to determine the number of already pre-selected drivers available to meet demand. This number is then subtracted from the predicted total demand to produce a prediction of the unmet demand.”) 
Demand is based on historical data and it is compared to the closest matching scenario to coordinate/assign drivers/vehicles. It is event based, airport frequency / flight data (frequency of pick-ups/ drop offs can be more at a lager airline / terminals hence it can inferred that vehicle is being used for commercial purposes or not, as well as other criterion ignition on/off etc.), weekday or weekend or long weekend. Thus rate trips would be greater than the threshold on weekends long/regular, events etc. based on flight data, which would give the accurate number of passengers arriving though a particular airline/terminal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama and Hunt to include “determining that the locations include at least one location within an airport zone; determining a number of trips including the at least one location within the airport zone within a time period, wherein determining that the vehicle has been used for commercial purposes is in response to determining that a rate of trips including the at least one location within the airport zone is greater than a threshold rate”, as taught by Zhao. The motivation is to determine the vehicle is being use for commercial usage on or not based on vehicles frequency of travel to the airport zone, terminal and to meet the demand, if the estimated frequency (rate of trips) is greater than the threshold rate.





Claim 11 is rejected under Hiyama in view of Hunt and further in view of Shigeru (English Translation of JP2019066950A):
Regarding Claim 11, Hiyama in view of Hunt does not specifically teach:
determining a number of trips ending with the ignition off for each day;
determining a number of high-frequency days with a number of trips greater than a threshold number of trips; 
wherein determining a ratio of high-frequency days to days with any trips, wherein determining that the vehicle has been used for commercial purposes is in response to determining that the ratio of high frequency days to days with any trips is greater than a threshold number of days,
However, Shigeru teaches the following:
determining a number of trips ending with the ignition off for each day;
“[0007] …, The vehicle management system includes base calculation means for calculating a base of the vehicle, and use determination means for determining that the vehicle is used when the engine of the vehicle is in the on state. The base calculation means is configured to calculate a point at which the engine is finally turned off on a daily basis, and to set a point having the highest frequency in a predetermined period as a base among the points. The use determining means is configured to determine that the vehicle is being used even when the engine is off, when the vehicle is not present at the base.”   
A point is being referred to trip ending location or destination end point and highest frequency is the number of trips ending with ignition off.

determining a number of high-frequency days with a number of trips greater than a threshold number of trips; wherein determining a ratio of high-frequency days to days with any trips, 
lculate a point at which the engine is finally turned off on a daily basis, and set the point with the highest frequency in one month among the points as a base. That is, the most frequent site in one month of the last engine off point of the day is the base. For example, there are 10 days in the month when the last engine off point of the day is the A point, and there are 2 days in the month when the last engine off point of the day is the B point, If it is determined that the last engine off point of the day is point C for one day in one month, it is determined that point A is the base….,”)  
Threshold here is the highest frequency point (frequent destination points with engine off) in a given month. Thresholds can be changed based on the situation or criterion set by the carpooling or ride hailing services as well.
The ratio can be derived from the example give above with days/month to three different locations (points/frequency –number of trips made with engine off) A -10 days/month, B-2 10 days/month and C-1 days/month. Therefor point A has the highest number of frequency per month, which is a ratio of frequent number of trips to a destination per month.

wherein determining that the vehicle has been used for commercial purposes is in response to determining that the ratio of high frequency days to days with any trips is greater than a threshold number of days.
(“[0023] The information on the abnormally operating number of each sales office includes the name of the sales office, the number of vehicles 10 (total number owned) owned by each sales office, the number of operating days, the mileage, the operation time, and the number of corresponding items And are included. The number of days of operation, the distance traveled, the operation time, and the number of corresponding items are counted separately to distinguish between the vehicle 10 using its own parking lot and the vehicle 10 using other than its own parking lot. Abnormality means that the operating status is low.”; [0024] The operating days is the number of days each vehicle 10 has been operated for one month, and in the column of the operating days, the median of the days of operation and the number of vehicles 10 corresponding to 1/3 or less of the median are It is shown. The number of operating days of the The travel distance is the travel distance per day when each vehicle 10 was operated, and in the column of travel distance, the median of the travel distance and the ones of the vehicles 10 corresponding to 1/3 or less of the median The number is shown. The vehicle 10 corresponding to 1/3 or less of the median has a shorter travel distance than the other vehicles 10, so it is desirable to examine the use situation.”: “[0026] The operation time is the operation time per day when each vehicle 10 is operated, and in the column of the operation time, the median of the operation time and the one of the vehicles 10 corresponding to 1/3 or less of the median The number is shown. Since the operation time of the vehicle 10 corresponding to 1/3 or less of the median is shorter than that of the other vehicles 10, it is desirable to examine the use situation.”)

Threshold is 1/3 or less of the median and it is used to compare median (average) of operation time, travel distance  and day of operation per month to determine if the vehicle has been used for commercial purpose or not.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama and Hunt to include “determining a number of trips ending with the ignition off for each day; determining a number of high-frequency days with a number of trips greater than a threshold number of trips; determining a ratio of high-frequency days to days with any trips, wherein determining that the vehicle has been used for commercial purposes is in response to determining that the ratio of high frequency days to days with any trips is greater than a threshold number of days”, as taught by Shigeru. 
The motivation is to detect whether a vehicle is being used for commercial purpose to save cost, to monitor driving habits of the driver to determine misuse, insurance impact etc. and best usage of vehicles and drivers as needed.

Claims 12 and 20 are rejected based on 103 under Hiyama in view of Hunt 
 As for claim 12, it recites an apparatus having substantially the same limitation as claim 12 therefore is rejected for the same reason.  In addition, Hiyama teaches:
“a memory; and at least one processor coupled to the memory and configured to:”
 (Paragraph: “[0091] FIG. 6 is a block diagram that illustrates a computer system upon which embodiments described herein may be implemented. For example, in the context of FIG. 1, the system 100 may be implemented using a computer system such as described by FIG. 6. The system 100 may also be implemented using a combination of multiple computer sys-tems as described by FIG. 6.”; “[0092) In one implementation, a computer system 600 includes processing resources 610, a main memory 620, a read only memory (ROM) 630 , a storage device 640, and a communication interface 650. The computer system 600 includes at least one processor 610 for processing informa-tion and the main memory 620, such as a random access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by the processor 610. The main memory 620 also may be used for storing temporary variables or other intermediate information during execution of Instructions to be executed by the processor 610. Including driver select instruc-tions 642 and score compute instructions 644. “)

As for claim 20, it recites a non-transitory computer-readable medium having limitations substantially the same as claim 1, therefore is rejected for the same reason.  In addition, Hiyama teaches:
 “A non-transitory computer-readable medium storing computer executable code to determine usage of a vehicle, comprising code to:”
(Paragraphs: “[0099] the processor 710 can provide a variety of content to the display 730 by executing instructions and/or applica-tions that are stored in the memory resources 720. For example, the processor 710 is configured with software and/ or other logic to perform one or more processes, steps, and other functions described with implementations, such as described by FIGS. 1 through 6, and elsewhere in the appli-cation. In particular, the processor 710 can execute instruc-tions and data stored in the memory resources 720 in order to operate a client or driver service application, as described in FIGS. 1 through 6. Still further, the processor 710 can cause one or more user interfaces 715 to be displayed on the display 730, such as one or more user interfaces provided by the service application”; “[0095] the processor 610, through execution of instructions, can select a driver from a pool of drivers that have been arranged to provide transport services that allow for ridesharing. As discussed, the processor 610, through execution of score compute instructions 644, can determine distances between locations for purposes of determining which driver should be assigned to the requesting user. The computer system 600 can then transmit an invitation 654 to the selected driver's device over the network link informing the driver about the transport service for the second user.”)
When compared the only differences between claim 12 and 20 and 1 is; latter having memory, processor, code (software) and storing medium ex: RAM, which are machine or device or software.
Claims 12 and 20 recites a system claims, having limitations substantially similar to Claim 1, therefore the claim 12 and 20 are rejected for the same reasons as claim 1. 

Claim 13 is rejected based on 103 as being unpatentable over Hiyama in view of Hunt as applied to Claim 12 and further in view of Bender:
Claims 13 recites a system claim, having limitations substantially similar to Claim 5 and 6, therefore the claim 13 is rejected for the same reason as claim 5 and 6. 

Claim 14-15 are rejected based on 103 as being unpatentable over Hiyama in view of Hunt as applied to Claim 12, and further in view of Cao:
As for claim 14 Hiyama also teaches:
“wherein the al least one processor is configured to:”
Paragraph: “[0023] Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instruc-tions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed. In particular, he numerous machines shown with examples described herein include processor(s) and various forms of memory for holding data and instructions. Examples of computer-read-able mediums include permanent memory storage devices, such as hard drives on personal computers or servers. …, additionally, examples may be implemented in the form of computer-programs, or a computer usable carrier medium capable of carrying such a program.”

As for the other elements of claims 14 and 15, they are the same elements as in claims 2 and 3 respectively, therefore the claims are rejected for the same reasons as claims 2 and 3.  




Claim 16 is rejected based on 103 as being unpatentable over Hiyama in view of Hunt as applied to Claim 12, further in view of Mazzola:
As for claim 16 Hiyama also teaches:
“wherein the al least one processor is configured to:”
Paragraph: “[0023] Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instruc-tions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed. In particular, he numerous machines shown with examples described herein include processor(s) and various forms of memory for holding data and instructions. Examples of computer-read-able mediums include permanent memory storage devices, such as hard drives on personal computers or servers. …, additionally, examples may be implemented in the form of computer-programs, or a computer usable carrier medium capable of carrying such a program.”

As for the other elements of claim 16, they are the same elements as in claim 7, therefore the claim is rejected for the same reason as claim 7. 

Claim 17 is rejected based on 103 as being unpatentable over Hiyama, Hunt in view of Mazzola as applied to Claim 16, further in view of Kowal:
Claims 17 recites a system claim which parallels to method Claims 8, therefore the claim is rejected for the same reason as claim 8. 

Claim 18 is rejected based on 103 as being unpatentable over Hiyama in view of Hunt as applied to Claim 12, and further in view of Zhao:
As for claim 18 Hiyama also teaches:
“wherein the al least one processor is configured to:”
Paragraph: “[0023] Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instruc-tions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed. In particular, he numerous machines shown with examples described herein include processor(s) and various forms of memory for holding data and instructions. Examples of computer-read-able mediums include permanent memory storage devices, such as hard drives on personal computers or servers. …, additionally, examples may be implemented in the form of computer-programs, or a computer usable carrier medium capable of carrying such a program.”
As for the other elements of claim 18, they are the same elements as in claim 10, therefore the claim is rejected for the same reason as claim 10.  

Claim 19 is rejected based on 103 as being unpatentable over Hiyama in view of Hunt as applied to Claim 12, and further in view of Shigeru:
As for claim 19 Hiyama also teaches:
“wherein the al least one processor is configured to:”
Paragraph: “[0023] Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instruc-tions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed. In particular, he numerous machines shown with examples described herein include processor(s) and various forms of memory for holding data and instructions. Examples of computer-read-able mediums include permanent memory storage devices, such 

As for the other elements of claim 19, they are the same elements as in claim 11, therefore the claim is rejected for the same reason as claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED SHEIKH whose telephone number is (571)272-0918.  The examiner can normally be reached on Mon-Fri 7:10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AHMED. SHEIKH
Examiner
Art Unit 3668